Citation Nr: 1219460	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-06 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Buffalo, New York


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 

(The issue of entitlement to an evaluation in excess of 40 percent for chronic low back strain is addressed in a separate decision of the Board under docket number 06-14 236A). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to January 1980.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office and Education Center (RO) in Buffalo, New York, that denied the benefit sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record before the Board indicates that the Veteran's education folder is not associated with her claims file.  As a result, the Board is unable to adjudicate the education claim on appeal at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's education folder and associate it with her claims file.  

2.  Then, return the Veteran's education folder and claims file to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


